Citation Nr: 0727526	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an increased rating for shell fragment 
wound to the left thigh, with damage to muscle group XIII, 
currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for shell fragment 
wound to the left tibia, with damage to muscle group XII, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
October 1945.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Phoenix, Arizona.  This case was remanded in July 
2006 and February 2007.  The Board finds that all necessary 
development has been accomplished and the case is now ready 
for appellate review.


FINDINGS OF FACT

1. The veteran's shell fragment wound to the left thigh, with 
damage to muscle group XIII, is productive of no more than a 
moderate disability of muscle group XIII.

2. The veteran's shell fragment wound to the left tibia, with 
damage to muscle group XII, is productive of no more than a 
moderate disability of muscle group XII.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a 
gunshot wound to the left thigh, with damage to muscle group 
XIII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.57, 4.56, 4.59, 4.73, 
Diagnostic Code 5307 (2006).

2. The criteria for a rating in excess of 10 percent for a 
gunshot wound to the left tibia, with damage to muscle group 
XII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.57, 4.56, 4.59, 4.73, 
Diagnostic Code 5313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that letters dated in June 2004 and July 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  These letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  The June 2004 letter also expressly 
informed the veteran of the need to submit any information 
pertinent to his claims.  He was also specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally these letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The Board notes that both the June 2004 and July 2006 letters 
were sent to the veteran after the August 2003 rating 
decision.  However, to the extent that VCAA notice was not 
given prior to the initial adjudication of the claim in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notice provided to the veteran in 
both letters fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and 
(supplemental) statements of the case were provided to the 
veteran in September 2004 and November 2006.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2006 letter, and a March 2007 letter, 
provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Board notes that he was afforded 
multiple VA examinations in conjunction with his claims on 
appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran's left thigh and tibia were struck by fragments 
of a hand grenade on May 2, 1945.  He suffered an incomplete, 
compound fracture of the left tibia and moderate, penetrating 
wounds of the upper left thigh.  The veteran underwent 
immediate debridement of all wounds and was treated with 
penicillin for eighteen days.  Many foreign bodies were 
removed; however, it was noted that metallic foreign bodies 
remained in the soft tissue of the upper left thigh.  On July 
5, 1945, the veteran was transferred to a new hospital with 
well healed scars of the left upper posterior thigh.  He was 
granted a thirty day furlough.  He returned for 
rehabilitation of his right and left tibial fractures, and 
following two additional emergency furloughs, the veteran 
developed chills with generalized aching on September 30, 
1945.  On October 3, 1945 he was diagnosed with malarial 
fever.  Shortly thereafter, on October 26, 1945, he was 
discharged from service as a result of his right and left 
tibial fractures which continued to cause persistent pain.

In a November 1945 rating decision, service connection was 
granted for residuals of shell fragment wound of the left 
thigh, fracture of the left tibia, and retained foreign 
bodies.  The veteran was assigned a 100 percent evaluation 
effective October 27, 1945.

The veteran was examined in March and April 1946, and at such 
time, he complained of extreme sensitivity to touch on the 
left lower leg.  The examiner noted six shrapnel scars on the 
veteran's left leg.  The middle of the tibia anterior surface 
demonstrated a bowing of the tibia from the bone graft.  
There was complete range of movement without limitation.  X-
rays revealed many small fragments of metallic density 
scattered throughout the soft tissues of the lower leg.

In an April 1947 rating decision, the veteran's 100 percent 
disability rating was discontinued and the various shell 
fragment wound residuals were assigned separate evaluations.  
A 30 percent rating was assigned for residuals of a shell 
fragment wound of the left thigh, effective April 27, 1946.  
The veteran was also assigned a 10 percent rating for 
residuals of a shell fragment wound of the left tibia, 
effective April 27, 1946.

The veteran was examined by VA in March 1948.  At that time, 
the examiner noted five scars on the veterans left lower leg 
and two palpable metallic foreign bodies beneath the skin.  
One such scar was located on the medial side of the left leg 
and was identified as the point of entry for a wound.  A 
longitudinal scar on the anterior surface, representing the 
operative site, was also specifically noted.  The examiner 
indicated that all wounds were well healed with no evidence 
of tenderness, crepitus, or limitation of motion.  There was 
evidence of deficiency of fascia of the anterior tibial 
muscle as well as bulging on standing and exercise.  X-rays 
showed numerous shadows of metallic density scattered 
throughout the soft tissues; the largest measured 8 
millimeters in diameters.

The veteran was also examined by VA in December 1949.  
Multiple scars were noted on the left leg, especially the 
tibial region, and there was a tender area on the anterior 
tibia with a thin atrophic scar and swelling.  All motions 
were performed well by the veteran.

In a February 1950 rating decision, it was determined that 
the veteran's residuals of a shell fragment wound of the left 
thigh (muscle group XIII) were rated too high.  Thus, the 
rating assigned to this disability was decreased to 10 
percent, effective December 15, 1949.  The veteran's 10 
percent evaluation for residuals of a shell fragment wound of 
the left tibia (muscle group XII) were continued.

The veteran was afforded a VA examination in July 2003.  At 
that time, he complained of increasing pain in his lower 
extremity joints.  VA medical records associated with the 
claims folder indicate that prior to the July 2003 VA 
examination the veteran had been diagnosed as having 
degenerative joint disease of the left knee and left ankle.  
Moreover, an April 2003 VA treatment record indicated that 
his degenerative joint disease of the ankle was "from 
service-connected gunshot wounds."

The July 2003 VA examiner noted that the veteran had three to 
four shrapnel wounds on his left lower extremity below the 
knee.  The veteran also demonstrated losses in range of 
motion for his left knee and left ankle.  No loss was noted 
for either muscle group XII or XIII, and the examiner 
indicated no weakness in the veteran's left lower extremity 
or obvious loss of thigh or leg muscle.  The examiner 
indicated that the veteran has calcium pyrophosphate 
deposition disease (CPPD disease) in his left knee, as well 
as degenerative joint disease with minimal loss of range of 
motion, and degenerative joint disease in the talonavicular 
and foot bones.

The veteran was examined again in July 2006; the claims 
folder was reviewed by the examiner.  Examination revealed 
two scars on the veteran's lower leg.  The first measured 2 
centimeters (cm) by 2 cm; the second measured 3 cm by 1/2 cm.  
Neither scar was painful or adherent.  The examiner indicated 
that no scars were seen on the veteran's left thigh.  
According to the examination report, the veteran did not 
demonstrate any uncertainty of movement, pain, increased 
fatigability, or decreased coordination.  Moreover, there was 
no evidence of any loss of deep fascia or muscle substance, 
nor was there any nerve, tendon, or bone damage.  The 
tibialis anterior (muscle group XII) showed signs of tissue 
loss and muscle herniation not supported by a truss.  There 
was also evidence of decreased strength in this muscle group.  

Limitation of motion was noted in the veteran's left knee and 
ankle.  However, it was the examiner's professional opinion 
that any limitation of motion, CPPD disease, or degenerative 
joint disease was less likely as not (less than 50/50 
probability) caused by or a result of the veteran's service-
connected gunshot wound.  In reaching this conclusion, the 
examiner considered that examination of the pertinent muscle 
groups in this appeal did not indicate significant residuals.

38 C.F.R. § 4.56, governs the evaluation of muscle 
disabilities.  Specifically, (a) An open comminuted fracture 
with muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Code 5313, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Diagnostic Code 5312 pertains to impairment of Muscle Group 
XII.  Muscle Group XII is the anterior muscles of the leg 
group.  The function of this muscle group is as follows: 
Dorsiflexion; extension of the toes; and stabilization of the 
arch.  The muscles include the tibialis anterior, extensor 
digitorum longus, the extensor hallucis longus, and the 
peroneus tertius.

Diagnostic Code 5313 pertains to impairment of Muscle Group 
XIII.  Muscle Group XIII is the posterior thigh muscle group.  
The function of this muscle group is as follows: Extension of 
hip and flexion of knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and sartorius (see 
XIV, 1, 2) synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint.  The muscles include the posterior thigh group, 
and hamstring complex of 2-joint muscles: (1) Biceps femoris; 
(2) semimembranosus; (3) semitendinosus.

Under Diagnostic Code 5312, a moderate injury warrants a 10 
percent rating, a moderately severe injury warrants a 20 
percent rating, and a severe injury warrants a maximum 30 
percent rating.  Under Diagnostic Code 5313, a moderate 
injury warrants a 10 percent rating, a moderately severe 
injury warrants a 30 percent rating, and a severe injury 
warrants a maximum 40 percent rating.

The Board has carefully reviewed the evidence of record and 
concludes that the veteran is not entitled to a rating in 
excess of 10 percent for either of his service-connected 
shell fragment wounds of the left lower extremity.  In this 
regard, the veteran's left thigh residuals are manifested by 
evidence of some tissue loss and muscle herniation with 
slight decreased strength of the tibialis anterior.  Left 
tibial residuals are manifested by two non-tender, non-
adherent scars measuring no more than 4.5 square centimeters 
total.  Neither disability demonstrates evidence of muscle, 
tendon, bone, artery, nerve, or joint damage, or objective 
findings more nearly approximating a moderately severe muscle 
injury.  Additionally, any complaints of pain or limitation 
of motion are related to the veteran's degenerative joint 
disease of the left knee, ankle, and foot, and not his 
service-connected muscle injuries.

The in-service medical records show that the veteran 
sustained injury to Muscle Groups XII and XIII from a 
fragment wound.  A through and through injury was not shown, 
however, the wounds were deep penetrating wounds that 
required debridement.  He was hospitalized for an extended 
period and discharged from service following his hospital 
release.  

Although hospitalized for an extended period, the Board 
observes that his hospitalization was not continuous and that 
not all treatment during this period was for his left lower 
extremity wounds.  Rather, initial treatment for his shell 
fragment wounds lasted approximately two months.  The veteran 
was transferred on July 7, 1945 for convalescence and 
rehabilitation; his service medical records reveal that his 
wounds were almost completely healed.  Specifically, an 
October 1945 treatment summary states that "[a]lthough he 
was admitted by litter he was found to be in sufficient good 
condition to warrant a furlough and he was granted 30 days 
returning on 7 Aug. 45."  This report indicates that he was 
also granted a seven-day emergency furlough on August 30, 
1945.  When he returned on September 7, 1945, it was noted in 
his medical records that he complained only of pain in the 
right foot.  A September 10, 1945 X-ray showed the cortical 
defect of the left tibia to be almost completely filled in 
with new bone; thus, the veteran was granted another 
emergency furlough, effective September 13, 1945.  On 
September 30, 1945, the veteran developed chills with 
generalized aching.  He was eventually diagnosed with 
malarial fever on October 3, 1945.  His continued 
hospitalization focused on treatment for this disease and 
continued complaints of pain in the right foot.  His service 
medical records do not indicate that he was being actively 
treated for any left lower extremity disabilities.  

In addition to a lack of evidence of an extended stay, there 
is also no evidence that the veteran's wound had explosive 
effect of high velocity missile.  He also did not exhibit 
consistent complaints of the described cardinal symptoms.  
Past and current medical evidence is silent for complaints of 
pain related to his left lower extremity muscle injuries.  
Fatigue is also not shown.  The July 2006 VA examination 
showed no impairment of coordination, and a May 2002 VA 
medical record indicates that the veteran is ambulatory 
without assistance.  There is evidence that the veteran's 
gait is altered; however, as noted in the July 2003 VA 
examination report, it appears that this is related to his 
service-connected right leg shrapnel wound injuries.  

Finally, there is no specific evidence of inability to keep 
up with work requirements.  The Board observes that, as early 
as 1948, the veteran was unable to work full-time.  However, 
as noted in a March/April 1948 VA examination report, his 
inability to work full-time stems from right foot and ankle 
weakness and pain.  His left lower extremity is noted as 
being extremely sensitive to touch; however, there is no 
discussion as to how this prevents him from keeping up with 
work requirements.  Furthermore, as discussed above, there is 
no evidence of any chronic (and current) pain to palpation of 
the left lower extremity.

Although there is some evidence of tissue loss and muscle 
herniation in the tibialis anterior (Muscle Group XII) with 
decreased strength, there is no evidence that the veteran has 
deep loss of fascia.  With respect to Muscle Group XIII, 
there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles, or 
impairment of strength or endurance.  See July 2006 VA 
examination report.  Finally, Board has considered the 
directives of DeLuca and 38 C.F.R. §§ 4.40, 4.45.  However, 
because functional loss, limitation of motion, weakened 
movement, excess fatigability, and incoordination have not 
been found regarding the left tibia or left thigh, additional 
compensation under these provisions is not warranted.  
Accordingly, overall, the Board finds that the veteran's 
shell fragment wound residuals most nearly approximates the 
criteria for a moderate level of disability.  As he is 
already receiving 10 percent evaluations for moderate 
service-connected left tibia and left thigh disabilities, a 
higher rating is not warranted.

The Board notes that there is evidence of scarring on the 
veteran's left lower extremity below the knee.  However, as 
indicated by the July 2006 VA examination report, such is not 
of a severity or size so as to warrant additional 
compensation under the rating criteria pertaining to scars.  

Additionally, although there is evidence of limited range of 
motion due to degenerative joint disease of the left knee, 
ankle, and foot, the competent medical evidence fails to 
demonstrate that degenerative joint disease is related to the 
veteran's service-connected shell fragment wounds.  The Board 
acknowledges that an April 2003 VA medical record suggests 
that, at the very least, his degenerative joint disease of 
the left ankle is related to his service-connected wounds.  
However, no rationale is provided for this opinion, nor are 
there any clinical findings to support this conclusion.  On 
the other hand, the negative nexus opinion provided in the 
July 2006 VA examination report is based on a review of the 
entire claims folder and provides a rationale for the 
examiner's conclusion.  The Board therefore finds it more 
probative, and concludes that it need not consider whether 
separate ratings are appropriate for any observed limitation 
of motion in the left lower extremity.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation than such currently 
assigned to the veteran's left thigh disability.  
Specifically, the evidence of record fails to demonstrate any 
muscle, tendon, bone, artery, nerve, or joint damage.  
Therefore, a review of the record, to include the veteran's 
subjective complaints and the objective medical evidence, 
otherwise fails to reveal any additional functional 
impairment associated with the veteran's left leg disability 
to warrant consideration of alternate rating codes.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claims for a rating in 
excess of 10 percent for residuals of shell fragment wound of 
the left thigh, with damage to muscle group XIII, and for 
residuals of shell fragment wound of the left tibia, with 
damage to muscle group XII.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to an increased rating for shell fragment wound 
to the left thigh, with damage to muscle group XIII, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for shell fragment wound 
to the left tibia, with damage to muscle group XII, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


